 

 

Case 1:19-mj-00237-IDD Document 2 Filed 05/31/19 Page 1 of 5 PagelD# 2

IN THE UNITED STATES DISTRICT COURT FOR THE.
EASTERN DISTRICT OF VIRGINIA

Alexandria Division 3.) 201
{ ; 1 VIRGINIA “ |
UNITED STATES OF AMERICA a
¥ Criminal No. 1:19-mj-237
CHRIS NIXON,
Defendant.

 

 

 

AFFIDAVIT IN SUPPORT OF
ARREST WARRANT AND CRIMINAL COMPLAINT

I, Steve Scully, being duly sworn, depose and state as follows:
Introduction and Agent Background

1. I have been a U.S. Federal Agent since June 2012. I have been an agent with the United
States Postal Service (USPS) Office of Inspector General (OIG) for five years. I have completed
12 weeks of basic investigative training, which included various aspects of federal law
enforcement training related to the investigation of narcotics-related offenses. I have completed
numerous narcotics investigation training and conducted numerous narcotics investigations,
specifically involving Postal Service employees. I have participated in multiple interdictions,
controlled deliveries, seizures, and search warrants, which have resulted in criminal arrests and
prosecutions.
2. This affidavit is intended to show only that there is sufficient probable cause for the
affidavit in support of the criminal complaint and does not set forth all my knowledge about this
matter. The facts set forth in this affidavit are based on my own personal knowledge, knowledge
obtained from other individuals during my participation in this investigation, including other law
enforcement officers, interviews of witnesses, a review of records related to this investigation,

|

 
 

Case 1:19-mj-00237-IDD Document 2 Filed 05/31/19 Page 2 of 5 PagelD# 3

communications with others who have knowledge of the events and circumstances described
herein, and information gained through my training and experience.
Applicable Law

3. The Controlled Substances Act (“CSA”) prescribes federal U.S. drug policy under which
the manufacture, importation, possession, use, and distribution of certain substances is regulated.
The CSA classifies drugs, substances or chemicals into five schedules. The drugs, substances, or
chemicals with no current acceptable medical use and a high potential for abuse are classified as
Schedule I drugs. Schedule I drugs are considered to be the most dangerous drugs of all the drug
schedules, given the potential for severe psychological or physical dependence. Marijuana and
tetrahydrocannabinols (““THC”) are classified as Schedule I controlled substances, as defined by
21 U.S.C. § 812.
4. Pursuant to 21 U.S.C. § 841(a)(1), it is unlawful for any person to knowingly or
intentionally manufacture, distribute, or dispense, or possess with intent to manufacture,
distribute, or dispense, a controlled substance. Pursuant to 21 U.S.C. § 846, it is unlawful for
anyone to attempt or conspire to commit a violation of 21 U.S.C. § 841(a)(1).
5. Based on my training and experience and the facts as set forth in this affidavit, I submit
that there is probable cause to believe that the defendant has committed violations of 21 U.S.C.
§§ 841(a)(1) and 846.

Statement of Probable Cause
6. In October 2018, the U.S. Postal Service (USPS), Office of Inspector General (OIG)
received information that Arlington, VA 22204 Postal Service City Carrier Chris NIXON may be
participating in the diversion of parcels believed to contain narcotics. On multiple occasions

from November 2018 to the present, NIXON received parcels on his Postal Service route

 

 
 

 

 

Case 1:19-mj-00237-IDD Document 2 Filed 05/31/19 Page 3 of 5 PagelD# 4

believed to contain narcotics. On each of these occasions, multiple parcels were sent from
neighboring ZIP Codes in California to multiple addresses in the Eastern District of Virginia and
were paid for in cash by the sender.

7. On January 8, 2019, a USPS OIG database identified four parcels coming from ZIP
Codes 91604, 91316, 91356, 91367 to NIXON’s Postal Service route to be delivered on January
9, 2019. On January 9, 2019, at approximately 3:45 p.m., agents witnessed NIXON enter a
secluded apartment complex parking lot. Moments later, agents witnessed an individual exit a
green Ford Expedition and walk to the parking lot where NIXON was parked. At approximately
3:50 p.m., surveillance video from NIXON’s USPS vehicle shows NIXON removing the
identified parcels from the back of his USPS vehicle. Minutes later, an individual exited the
same secluded apartment complex parking lot and returned to the Ford Expedition carrying
multiple parcels. The Ford Expedition was identified as belonging to Co-Conspirator 1 (CC-1).
CC-1’s known address is not located in NIXON’s Postal Service route.

8. On February 24, 2019, a USPS OIG database identified three parcels coming from ZIP
Codes 91604 and 91316, to NIXON’s Postal Service route. On February 25, 2019, NEXON was
approached by an individual in a green Ford Expedition. This vehicle had been previously
confirmed as belonging to CC-1. The driver of the Expedition exited the vehicle and agents
confirmed it to be CC-1. NIXON retrieved three parcels from the rear of his USPS vehicle and
handed them to CC-1. CC-1 placed the parcels in the driver side rear door of the Ford
Expedition. CC-1’s known address is not located in NIXON’s Postal Service route.

9. On April 30, 2019, a USPS OIG database identified seven parcels coming from ZIP

Codes 91604, 91607, 91601, 91403, to NIXON’s Postal Service route. That evening, agents

 

 

 
 

 

 

Case 1:19-mj-00237-IDD Document 2 Filed 05/31/19 Page 4 of 5 PagelID# 5

were able to identify six of the seven incoming parcels at a Post Office located at Dulles, VA.
One parcel was seized and the remaining five were documented and returned to the mail stream.
10. On May 1, 2019, agents interviewed NIXON at the Arlington, VA 22204 Post Office.
NIXON was read his Miranda warning and signed a waiver form indicating he agreed to speak
with agents without a lawyer present. According to NIXON, NIXON met CC-1 in
approximately 2014 through mutual friends. Approximately one year ago, CC-1 asked if he
were to have parcels sent to NIXON’s Postal Service route, would NIXON ensure they do not
reach their indicated delivery address and, instead, be given directly to CC-1. In exchange CC-1
would provide NIXON with free marijuana. NIXON agreed and provided delivery addresses
that CC-1 could use for the parcels. On the day of expected delivery, CC-1 would text NIXON
with the number of parcels expected. NIXON would contact CC-1 with confirmation of the
arrival of the parcels and CC-1 would provide an approximate time that he would retrieve them
from NIXON while NIXON worked his Postal Service route. NIXON was aware that CC-1’s
parcels contained marijuana. NIXON stated the five parcels previously identified by agents on
April 30, 2019, were destined for CC-1. CC-1 contacted NIXON multiple times on May | in an
attempt to obtain the parcels. NIXON returned the parcels to the Post Office and did not deliver
them to CC-1.

11. Historical data contained in USPS databases show that approximately 168 parcels
processed by USPS from January 2018 to the present had similar characteristics as the five
parcels seized on May 2, 2019. They all were sent from the same area in California to NIXON’s
Postal Route and were paid for in cash by the sender. Many of the parcels had the same return
address and many of the recipient addresses were used multiple times. The five parcels that were

opened and seized on May 2, 2019, were found to contain approximately 88.68 pounds of

 

 
 

 

 

Case 1:19-mj-00237-IDD Document 2 Filed 05/31/19 Page 5 of 5 PagelD# 6

product labeled as THC. On December 3, 2018, the United States Postal Inspection Service
seized a similar package sent by the same sender as the sender of the May 2 packages to an
address within the Eastern District of Virginia, but not on NIXON’s Postal Route. That package
was found to contain 9 pounds and 5.9 ounces of THC edibles.

Conclusion
12. Based on the facts set forth above, there is probable cause to believe that the defendant
has committed the felony crime of conspiracy to possess with the intent to distribute THC, a

Schedule I a controlled substance, in violation of 21 U.S.C. § 846.

A.

Steven A. Scully

Special Agent

United States Postal &Y Office of
Inspector General

day of May, 2019, in Alexandria, Virginia.
Is/
Michael S. Nachmanoff
United States Magistrate Judge
The Honorable Michael S. Nachmanoff
United States Magistrate Judge

pn pnd subscribed to before me
thie 3)

 

 
